Citation Nr: 1431018	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  09-26 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected residuals of a lumbar spine strain with osteoarthritis (hereinafter low back disability) prior to March 23, 2011.

2.  Entitlement to a disability rating in excess of 40 percent for a service-connected low back disability on and after March 23, 2011.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to June 1984.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which granted service connection for a low back disability and assigned an initial rating of 10 percent.  Thereafter, following a remand by the Board in March 2011, the RO raised the disability rating to 40 percent effective March 23, 2011.

A hearing was held before the undersigned Veterans Law Judge in March 2010.  A transcript of the proceeding is associated with the claims file.

In March 2011, the Board remanded the claim for a VA examination to assess the current nature and severity of the Veteran's low back disability.  The Board finds that the RO has substantially complied with the remand directives and therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, increased ratings are on appeal and, as discussed below, the Board concludes that the Court's holding in Rice is applicable.  Thus, the Veteran's TDIU claim is properly before the Board and the issue has been listed on the title page.

In addition to a paper claims file, there is a Virtual VA electronic file.  The Board has reviewed both files prior to reaching this decision.
The issues of entitlement to a disability rating in excess of 40 percent for a service-connected low back disability on and after March 23, 2011 and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to March 23, 2011, the Veteran's low back disability was manifested on examination by forward flexion of the thoracolumbar spine greater than 85 degrees and combined range of motion greater than 235 degrees with pain; stiffness, tenderness, spasms and monthly flare-ups causing limitation of activity were present; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis was not shown; incapacitating episodes, favorable or unfavorable ankylosis, and neurological abnormalities were not shown.


CONCLUSION OF LAW

Prior to March 23, 2011, the criteria for a disability rating in excess of 10 percent for a low back disability were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235- 5243 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

With regard to an initial rating claim, such a claim is generally considered to be a "downstream" issue from the original grant of benefits.  VA's General Counsel  issued an advisory opinion holding that separate notice of VA's duty to assist the Veteran and of his concomitant responsibilities in the development of his claim involving such downstream issues is not required when the Veteran was provided adequate VCAA notice following receipt of the original claim.  See VAOPGCPREC 8-2003.  Further, where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  See Goodwin v. Peake, 22 Vet. App. 128 (2008), citing Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  In this case, the Veteran has not alleged that he has suffered any prejudice as to the lack of pre-adjudicatory notice specific to the initial rating claim. 

Notably, a notice of disagreement as to an initial rating does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  See 38 C.F.R. § 3.159(b)(3) (2013).  Rather, the claimant's appeal of an initial rating triggers VA's duty to develop that claim, as set forth at 38 U.S.C.A. §§ 5104, 7105; 38 C.F.R. § 3.103.  Under these, VA is required to advise the claimant of what evidence is necessary to obtain the maximum benefit allowed by the evidence and the law.  This is accomplished in a statement of the case (hereinafter: SOC). 

Here, VCAA notice was provided in a pre-adjudication letter dated in October 2007.  The letter provided notice as to the evidence necessary to substantiate his service connection claim.  The May 2009 SOC provided the Veteran with the relevant rating criteria for his disability, as listed at various diagnostic codes. The claimant was informed of the evidence needed to achieve higher schedular ratings.  Thus, VA's duties under 38 U.S.C.A. §§ 5104 and 7105 have been satisfied.

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claim, including service treatment records and VA treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

In addition, the Veteran was afforded two VA examinations, one in 2008 and the other in 2011 after a remand by the Board.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board recognizes the Veteran's contention that the January 2008 examination report did not adequately reflect the severity of his disability; however, both examinations were adequate in the sense that they were based on physical examination of the Veteran and provided the medical information needed to address the rating criteria relevant to the issue on appeal.  There is adequate medical evidence of record to make a fully informed determination on the issue decided herein.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) .

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Increased Ratings Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

Where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, as is the case here, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . "  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the rating claim has been pending).

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (hereinafter: General Rating Formula) for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (hereinafter: IVDS Formula).  With respect to the thoracolumbar spine, under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is contemplated when forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  Under the IVDS Formula, ratings higher than 10 percent require incapacitating episodes having a total duration of at least 2 weeks or more during the past 12 months.  38 C.F.R. § 4.71a, DC 5243, Note (1).  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id.

DC 5003 provides that osteoarthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Limitation of motion must be objectively confirmed.  The ratings allowable under DC 5003 in the absence of limitation of motion cannot be combined with ratings based on limitation of motion.  See DC 5003, Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. 38 C.F.R. § 4.71a , General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V (2011).

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a , General Rating Formula, Note (5) (2013). 

Associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1) (2013).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  See 38 C.F.R. § 4.45.  Determination of whether the application of sections 4.40 and 4.45 entitles the Veteran to an increased rating for his disabilities requires factual findings as to the extent to which the Veteran's pain and weakness cause additional disability beyond that reflected in the measured limitation of motion.  DeLuca 8 Vet. App. 202.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).




III.  Entitlement to an Increased Initial Rating

At the time the Veteran filed his claim for service connection, he indicated he experienced flare-ups of pain approximately "once each month or two with loss of any activity up to 5 days per occurrence."  See October 2007 claim.

In January 2008, the Veteran underwent a VA examination.  The course of his disability was noted to be "Intermittent w/remissions."  Decreased motion, stiffness, pain and spasms were noted in the low back.  The Veteran stated these symptoms were experienced when "moving the 'wrong way'" or "lifting something that may not even be heavy", such as a milk jug.  The Veteran identified severe flare-ups every 1 to 2 months lasting 3 to 7 days.  The Veteran indicated that during flare-ups he could "do very little activity."  He indicated rest for 5 days would alleviate the flare-ups.  Pain with motion to the right and left was noted in the thoracic spine as was bilateral tenderness.  Flexion of the thoracolumbar spine was to 90 degrees with pain beginning at 75 degrees; extension was to 30 degrees with pain beginning at 15 degrees; lateral flexion right and left was to 30 degrees with pain at 20 degrees and rotation right and left was to 30 degrees with no report of pain, for a combined range of motion of 240 degrees.  Pain after repetitive use was noted for flexion, extension and lateral flexion.  Additional loss of motion on repetitive use was not noted.  As for the effect of his back disability on his usual daily activities, it was noted he "does everything slower" and that if he has a flare-up, he is "prevented from doing most any activity."

In his September 2008 notice of disagreement, the Veteran contended that the VA examiner "did not appear receptive" to how his disability negatively impacted his employment and quality of life.  He indicated there were times when he could "hardly get out of bed, much less work." An October 2008 VA treatment record indicated the Veteran's back "went out" in an episode that had lasted for 11 days.  Flexion and extension were noted to be limited by pain that was centralized and radiating.  As will be discussed in the remand, the issue of entitlement to a TDIU was raised by these statements.

Following the RO's grant of service connection and assignment of a 10 percent rating, the Veteran contended in his July 2009 Form 9 that the range of motion testing at the January 2008 examination was "conducted on an exceptionally good day" and indicated he was "normally not near that flexible."  

In a March 2010 Statement in Support of Claim, the Veteran indicated that flare-ups of pain were predominately a level 10+, "somewhere between excruciating and debilitating."  The amount of time it takes for the pain to subside was between 1-2 days to 11 days.  He indicated that during most flare-ups he had to rely on others "for the most basic of human needs".  He indicated sleep was nearly impossible and even breathing hurt.  The Veteran provided a list of the number of days he experienced flare-ups during the years his claim has been pending.  In 2007, he recorded 19 days.  For 2008, he recorded 33 days.  For 2009, he reported 58 days.  Up to the date of his March 2010 statement, he reported 18 days.  A May 2010 VA treatment record indicated complains of more frequent, more intense and longer lasting "back pain flare ups."  

Following a March 2011 remand by the Board, the Veteran underwent another VA examination.  The VA examiner reviewed the claims file and noted that the Veteran's back condition had become "progressively worse" since the previous VA examination in 2008.  The Veteran indicated weekly flare-ups which he categorized as severe and indicated lasted 2-7 days.  Fatigue, decreased motion, stiffness, weakness, spasm and spine pain were noted.  Flexion, extension, left lateral flexion and rotation were all to 20 degrees.  Right lateral flexion and rotation were to 30 degrees.  There was objective evidence of pain on active range of motion.  In addition, there was objective evidence of pain following repetitive motion and additional limitation of motion after repetitive use.  Flexion was noted to be limited to 10 degrees.  

Between October 2007 and the date of his most recent VA examination in March 2011, the Veteran's low back disability was rated as 10 percent disabling.  In order to receive a 20 percent schedular rating based upon limitation of motion of the spine, the record would need to reflect that the Veteran had forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or a combined range of motion not greater than 120 degrees.  The objective medical evidence of record does not demonstrate such limitation prior to the March 2011 examination.  In addition, the evidence does not show abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Thus, entitlement to a rating in excess of 10 percent based on the General Rating Formula is not demonstrated by the evidence.

The Board recognizes the evidence of flare-ups of pain that affected the Veteran's ability to perform the normal working movements of the body and that the frequency of these incidents have increased through the years.   The Board finds the Veteran's assertions regarding these flare-ups and the functional impairment they cause both competent and credible.  However, the only evidence specifically regarding limitation of motion indicates that a 10 percent rating was compensating the Veteran for the additional disability beyond that reflected in the range of motion measurements recorded at the January 2008 examination.  At that examination, normal range of motion with pain was noted.  Such findings would not entitle the Veteran to a compensable rating for his disability in the absence of functional loss due to other symptoms such as flare-ups.  There is competent lay evidence of record that the Veteran's condition was increasing in severity between January 2008 and March 2011; however, it is not possible to pin-point when the disability was such that it would warrant higher than a 10 percent rating based on objectively confirmed limitation of motion.

Consideration has been given as to whether a higher disability evaluation could be assigned under DC 5243, intervertebral disc syndrome.  In this regard, the Veteran did complain of incapacitating pain due to his disability; however, intervertebral disc syndrome was not identified and there is no indication the Veteran was prescribed bed rest by a physician.  Therefore, a higher rating based upon incapacitating episodes under DC 5243 is not appropriate.  See 38 C.F.R. § 4.71a, DC 5243 (2013). 

The objective evidence of record prior to March 23, 2011 does not demonstrate entitlement to a higher rating based on limitation of motion as required by the General Rating Formula.  The Board must therefore find that a 10 percent schedular rating prior to March 23, 2011 is proper as it takes into account the Veteran's additional symptoms, to include flare-ups of pain.  38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca, 8 Vet. App. at 204-06.  

IV.  Extraschedular Considerations

The Board finds that the evidence of record does not reflect that the Veteran's low back disability prior to March 23, 2011 is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 'governing norms' (which include marked interference with employment and frequent periods of hospitalization).

As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disability and its attendant symptoms were contemplated by the schedular criteria.  Indeed, a compensable level of limitation of motion was not shown prior to March 23, 2011.  The 10 percent rating was assigned in recognition of the Veteran's additional symptoms, to include flare-ups of pain.  As such, no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. at 218   (1995).


ORDER

An initial rating in excess of 10 percent for service-connected residuals of lumbar spine strain with osteoarthritis prior to March 23, 2011 is denied.


REMAND

Reasons for remand: To refer the Veteran's claim for a rating in excess of 40 percent for his low back disability and the TDIU claim raised by the record for extraschedular consideration.

I.  Entitlement to a rating in excess of 40 percent

In a July 2011 Statement of the Case, the RO increased the Veteran's disability rating for his low back disability from 10 percent to 40 percent based on objective findings of significant limitation of motion at a March 2011 VA examination.  At that examination, the VA examiner reviewed the claims file and noted that the Veteran's back condition had become "progressively worse" since the previous VA examination in 2008.  Flexion, extension, left lateral flexion and rotation were all to 20 degrees.  Right lateral flexion and rotation were to 30 degrees.  There was objective evidence of pain on active range of motion.  In addition, there was objective evidence of pain following repetitive motion and additional limitation of motion after repetitive use.  Flexion was noted to be limited after use to 10 degrees.  Fatigue, decreased motion, stiffness, weakness, spasm and spine pain were noted.  The Veteran indicated weekly flare-ups which he categorized as severe and indicated lasted 2-7 days.  It was indicated the Veteran could not do anything during flare-ups.

Between September 2011 and February 2012, the Veteran submitted eight statements from friends, co-workers and family members indicating their observations as to the impact of the Veteran's back disability on his life.  His daughter indicated severe flare-ups lasting 2 to 3 weeks.  Friends noted his loss in income due to missed workdays and all the statements indicated a progressive worsening of the Veteran's condition that has greatly impacted his ability to live a normal life.

In order for the Veteran to be afforded a rating higher than 40 percent under the General Rating Formula, the evidence would have to show unfavorable ankylosis of the entire thoracolumbar spine.  This is not present in this case and nothing in the record indicates that such a finding would be made should the Board remand for an additional VA examination.  However, there is evidence that during frequent flare-ups of the Veteran's back condition, he is rendered nearly entirely unable to function.  The Board finds that the 40 percent rating, which is based on limitation of motion shown objectively on examination, does not necessarily take into account the additional functional loss the Veteran experiences during flare-ups and the weakness and fatigue present after repetitive use of his back.  Thus, the Board must consider whether referral for extraschedular consideration is warranted due to the Veteran's exceptional disability picture.

Notably, the Board itself may not assign an extraschedular rating in the first instance, but must leave that initial determination to the Under Secretary for Benefits or the Director of the Compensation and Pension Service.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (recognizing that "the [Board] is not authorized to assign an extraschedular rating in the first instance under 38 C.F.R. § 3.321(b)" or § 4.16(b)); Smallwood v. Brown, 10 Vet. App. 93, 98 (1997). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Here, the Board finds that the schedular evaluation does not fully contemplate the severity of the Veteran's disability and symptomatology.  Taking the analysis a step further, the Board notes that the Veteran's disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 'governing norms'.  Specifically, in this case, there is an abundance of evidence in the record of marked interference with employment.  Indeed, the Veteran is working for his brother in a protected work environment and has provided evidence of multiple missed days due to his increasingly severe symptoms. 

Given the indication of additional functional loss due to flare-ups of pain, fatigability, pain on movement and weakness shown in the record that may not be adequately compensated within the General Rating Formula, the RO should refer the case to the Under Secretary for Benefits or the Director of the Compensation & Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

II.  Entitlement to a TDIU

As noted in the Introduction, the issue of a TDIU is raised by the record.  

A TDIU may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  38 C.F.R. § 4.16(a) (2013). 

If the required percentage requirements are not met, as here, but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, the Director of the VA Compensation and Pension Service should consider whether a TDIU may be awarded on an extra-schedular basis.  38 C.F.R. § 4.16(b).  The Board cannot award a TDIU on this basis in the first instance.

Substantially gainful employment is that which is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the employee resides. VA adjudication manual, M-21-1MR, Part IV, sub. ii, Ch. 2, Sec. F, 24(d). This suggests a living wage. Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).   The ability to work sporadically or to obtain marginal employment is not substantially gainful employment. Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) ; Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. 38 C.F.R. § 4.16(a) . Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business where accommodations are made for an individual's disabilities that would not be made by other employers.  Id.

The Veteran's occupation is as a carpenter.  He indicated at the January 2008 VA examination that he had been self-employed for nearly 20 years and that in the last 12-month period, he had lost 18 days of work due to his back pain.  In a March 2010 statement, Dr. R.W.M. indicated that due to back pain the Veteran's "activity level is not sufficient for him to hold an ordinary job."  He indicated that sometimes the Veteran could work a few eight hour days, but could not "sustain that level of activity" and that typically, he needed to rest for several days after the pain intensified before returning to work on a part-time basis.  In a March 2010 Statement in Support of Claim, the Veteran indicated his employment options had "dwindled dramatically" because he cannot do everything a company would want him to do given the limitations caused by his back disability.  He indicated he primarily works for his brother because his brother "understands [his] limitations and puts up with them."  In December 2011, the Veteran's brother provided a statement.  He indicated the Veteran had been working for him for the past 6 years and took care of the light duties on his construction sites. The brother indicated that if the Veteran were not a family member, he would likely not have been hired.  He indicated that the Veteran probably missed 50-75 days a year on account of his back pain and when his back "goes out", the Veteran would be "down for 5-12 days." 

The evidence in this case indicates that the Veteran cannot maintain substantially gainful employment outside of the protected environment of his brother's business due to his back disability.  There is also evidence from the hearing in March 2010 that he cannot drive or sit for longer than 20 or 30 minutes at one time without discomfort and that flare-ups of his low back related symptomatology make it difficult for him to go about his normal daily activities.  In addition, lay evidence indicates an increasing number of days where the Veteran would not be able to present to any job due do his flare-ups of pain.  

Based on evidence provided throughout the appeal period, the Board finds it necessary to remand the issue of entitlement to a TDIU to the agency of original jurisdiction for additional development and consideration.

Accordingly, the case is REMANDED for the following action:

1. Ensure all VA treatment records from March 2011 to the present are associated with the claims file.

2.  Send the Veteran and his representative a notice letter which includes the complete regulatory language included as part of 38 C.F.R. § 3.321(b)(1) . The letter should also provide the Veteran with an explanation of the provisions pertaining to the assignment of extraschedular ratings. 

3.  Send a letter to the Veteran and his representative that informs him of the evidentiary requirements for establishing entitlement to a TDIU and his and VA's respective duties in obtaining evidence.  Include with the letter a copy of VA Form 21-8940 Veterans Application for Increased Compensation Based on Unemployability and instruct the Veteran to complete the form and return it to the RO.

4. After any necessary development has been completed, the increased rating claim should be forwarded to the Director of the Compensation and Pension Service for consideration of the assignment of an extraschedular rating in excess of 40 percent for the Veteran's service-connected low back disability on and after March 23, 2011, pursuant to the provisions of 38 C.F.R. § 3.321(b) .

5.  After proper notification to the Veteran, the RO should adjudicate the issue of entitlement to a TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  

If the percentage requirements remain unmet pursuant to the Rating Schedule, the RO should refer the claim to the Director of the Compensation and Pension Service for consideration as to whether a TDIU may be awarded on an extraschedular basis for the entire duration of the appeal period.  38 C.F.R. § 4.16(b).  

The RO should note that, as explained in the body of this remand, marginal employment is not considered substantially gainful.  See 38 C.F.R. § 4.16.

6.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


